



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Taylor, 2015 ONCA 35

DATE: 20150121

DOCKET: C54181

Laskin, LaForme and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Renardo Desmond Taylor

Appellant

Chelsea Moore, for the appellant

Michelle Campbell, for the respondent

Heard: January 16, 2015

On appeal from the conviction entered on April 13, 2011
    by Justice
Francesco Valente
of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT


[1]

The appellant challenges his conviction for aggravated assault on the
    ground the trial judge failed to make a finding of causation  in other words,
    he did not make a finding on whether the appellants wounds were caused during
    the swarming in the parking lot or by the flying glass.

[2]

Although the trial judge did not make this specific finding the
    inescapable inference from his reasons is that the appellant was wounded in the
    parking lot assault. That was the Crown's theory and the trial judge accepted
    the Crowns theory. Moreover, the complainant testified that he was not wounded
    by the flying glass and the trial judge accepted his evidence.

[3]

Accordingly, the appeal is dismissed.


